Citation Nr: 1439719	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-11 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1957 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in which the RO denied, in part, service connection for PTSD.

In December 2011, the Board found that the Veteran's claim encompassed both PTSD and non-PTSD psychiatric disorders under Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the appeal for additional development of both issues.  The RO granted service connection for PTSD and assigned a 30 percent rating, effective April 30, 2012.

The Board remanded the current issue on appeal for additional development in March and November 2013.  The Board finds that the November 2013 remand instructions were not complied with, and therefore, the Board is required to remand the appeal for additional development.  Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 19.9 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board last remanded this appeal in November 2013 for development of VA treatment records and Social Security Administration (SSA) records, and to provide the Veteran with a VA psychiatric examination and obtain medical opinions.  VA treatment records for the period requested were obtained and attached to the record, and, in December 2013, SSA provided notice that the Veteran's medical records had been destroyed.
The Veteran was provided a new VA psychiatric examination in January 2014, and although the VA psychologist reviewed the claims file and provided an opinion, the examiner failed to provide an adequate response to the specific questions asked and a legally sufficient explanation for the conclusions reached.  Specifically, the examiner indicated that the Veteran had major depressive disorder (recurrent and severe), with apparent onset after retirement from active service that could be differentiated from the Veteran's PTSD symptomatology.  The VA psychologist opined that it is less likely than not that his depressive disorder is due to or the result of his military experiences; however, the examiner did not provide a rationale for this opinion.  The VA examiner also failed to address whether the Veteran's Major Depressive Disorder was caused or aggravated by his service-connected PTSD.

In a May 2014 Informal Hearing Presentation, the Veteran's representative argued that the January 2014 VA medical opinion was inadequate and failed to explain the basis for the conclusion that the Veteran's major depressive disorder was not related to active service.  The Veteran's representative also noted that the January 2014 VA medical opinion did not discuss whether the major depressive disorder was aggravated by the service-connected PTSD.

The finds that another VA examination is necessary as the current record is inadequate.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination with a different VA examiner to determine the nature and etiology of his major depressive disorder.  The examiner is asked to provide opinions as to the following:

a. Whether it is at least as likely as not that the Veteran's major depressive disorder had its onset in service; or is otherwise related to service?

b. Whether the major depressive disorder was caused or aggravated by the Veteran's service-connected PTSD?

Note: The term "aggravation" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A fully articulated medical rationale for all opinions must be set forth in the examination report.  The examiner should also include discussion of the Veteran's medical history and the relevant medical science as applicable to this claim.

2. Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the development requested was conducted and completed in full.  In particular, the AOJ should ensure that the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

3. After the requested development has been completed, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



